Exhibit 10.4

ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (“Agreement”) is made as of the 31st day
of July, 2014, by IREIT WEST BEND MAIN, L.L.C., a Delaware limited liability
company (“Borrower”) and INLAND REAL ESTATE INCOME TRUST, INC., a Maryland
corporation (“Guarantor”) (the Borrower and the Guarantor each being referred to
herein as, an “Indemnitor” and collectively, on a joint and several basis,
referred to as, the “Indemnitors”) to and for the benefit of PNC BANK, National
Association, a national banking association (“Lender”).

RECITALS:

WHEREAS, pursuant to the Loan Agreement of an even date herewith executed by and
between Borrower and Lender (“Loan Agreement”), Lender has agreed to make a loan
to the Borrower in the maximum principal amount of ELEVEN MILLION SIX HUNDRED
FIFTY THOUSAND AND NO/100 DOLLARS ($11,650,000.00) (“Loan”); and

WHEREAS, Borrower has executed and delivered to Lender a Promissory Note of an
even date herewith in the maximum principal amount of ELEVEN MILLION SIX HUNDRED
FIFTY THOUSAND AND NO/100 DOLLARS ($11,650,000.00) (“Note”), which Note is
secured, inter alia, by a Mortgage, Security Agreement, Assignment of Rents and
Leases and Fixture Filing (the “Mortgage”) on the property legally described in
Exhibit “A” attached hereto and made a part hereof (“Premises”); and

WHEREAS, Indemnitors each have a financial interest in the Premises and the Loan
and have agreed to execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the Premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Indemnitors hereby agree as follows:

1

 

 

AGREEMENTS:

1.               CAPITALIZED TERMS. Except as specifically defined herein,
capitalized terms used herein shall have the definitions ascribed therefor in
the Loan Agreement.

2.               REPRESENTATIONS, WARRANTIES AND COVENANTS REGARDING HAZARDOUS
SUBSTANCES. Indemnitors represent, warrant and covenant to Lender that:

(a)The Premises is not subject to any liens, actions or proceedings relating to
Hazardous Substances (as hereinafter defined) or Environmental Laws (as
hereinafter defined), none of the Indemnitors is a party to any such action or
proceeding relating to the Premises, and Indemnitors have not received notice of
any such lien, action or proceeding pending or threatened.

(b)To Indemnitors’ knowledge which is based solely upon review of the Phase I
Environmental Site Assessment Report dated May 29, 2014 known as CBRE Project
No. 14-460TX-0630 covering the Premises prepared by CBRE, Inc. for the
Indemnitors in connection with Borrower’s purchase of the Premises (the
“Indemnitors’ Existing Phase I Report”), no Hazardous Substances are presently
located on the surface or in the subsurface of the Premises, or in any surface
waters or ground waters on or under the Premises in violation of Environmental
Laws.

(c)To Indemnitors’ knowledge which is based solely on the Indemnitors’ Existing
Phase I Report, the Premises and its use and operation are currently in
compliance with all Environmental Laws.

(d)To Indemnitors’ knowledge which is based solely on the Indemnitors’ Existing
Phase I Report, there are no storage tanks, polychlorinated biphenyls, asbestos
or Hazardous Substances present on the Premises in violation of Environmental
Laws.

(e)To Indemnitors’ knowledge, Indemnitors have obtained all permits and licenses
required by all environmental agencies having jurisdiction over Indemnitors and
the Premises and under all Environmental Laws.

(f)Indemnitors’ representations and warranties set forth in subparagraphs (a)
through (e) above shall be continuing and shall remain true and correct in all
material aspects until the Loan has been paid in full and all applicable
statutes of limitation shall have expired, and shall not be affected by any
investigation by or on behalf of the Lender or by any information Lender may
have or obtain with respect thereto.

2

 

 

(g)Indemnitors shall immediately notify Lender in writing of any circumstances
or occurrences that would make any representation or warranty in subparagraphs
(a) through (e) false, or that would subject Indemnitors, Lender or any previous
owner of the Premises to liability under any Environmental Laws. In addition,
Indemnitors shall give Lender written notice of (i) any proceeding or inquiry by
any governmental authority whether Federal, state or local with respect to a
violation of any Environmental Laws; and (ii) all claims made by any third party
against Indemnitors or the Premises relating to any loss or injury resulting
from violation of any Environmental Laws or the presence of any Hazardous
Substances, upon receipt thereof by Indemnitors.

(h)Indemnitors shall comply with all Environmental Laws affecting the Premises
and the business and operations conducted thereon and shall, at no cost or
expense to Lender, take all actions necessary in connection herewith, including,
without limitation, remediation, removal, containment, correction and disposal
required by any Environmental Laws or any governmental agencies in the
enforcement of Environmental Laws affecting the Premises.

(i)In the event that any of the Indemnitors receive any information, notice or
advice from any source that an environmental impact or threatened or actual
release affecting the environmental condition of the Premises is alleged,
suspected or observed, Indemnitors shall immediately notify Lender no later than
three (3) Business Days after such receipt. The phrase “environmental condition”
includes, without limitation, any adverse effect on the surface or ground water,
drinking water supply, land surface or subsurface strata and the ambient air.

(j)Subject to the tenants’ rights under applicable leases, Indemnitors shall
provide Lender with reasonable access to the Premises, Indemnitors’ business
records and agents and employees for the purpose of confirming compliance with
the provisions of this Agreement upon not less than three (3) days prior written
notice except in the event of an emergency. Lender shall be under no duty to
exercise such access, the nonexistence of which shall in no way prejudice the
rights of Lender under this Agreement, the Note, the Mortgage or otherwise.
Further, Indemnitors shall provide Lender with such information, certifications
and any other documentation which Lender may reasonably request from time to
time to insure Indemnitors’ compliance with this Agreement and all Environmental
Laws.

(k)Indemnitors have a continuing duty to notify Lender of any change of
conditions affecting the continuing accuracy and truthfulness of any covenant,
representation or warranty of Indemnitors contained in this Agreement, the
Mortgage or any other certificate delivered to Lender in connection with the
Loan.

3

 

 

(l)To Indemnitors’ knowledge, Indemnitors have completed and delivered to Lender
all environmental disclosure documents in their possession and otherwise
complied with all necessary reporting requirements under the Environmental Laws
in order for Lender to make the Loan and the information provided to Lender,
pursuant to the Environmental Laws, is true, correct and complete.

(m)Lender is entitled to rely upon Indemnitors’ representations, warranties and
covenants contained in this Agreement notwithstanding any independent
investigations by Lender or its agents or consultants.

3.               DEFINITIONS.

(a)For purposes of this Agreement, the term “Environmental Laws” shall mean and
include all Federal, state and local statutes, ordinances, regulations and rules
relating to environmental quality, health, safety, contamination and clean-up,
and the use, storage, treatment or disposal of Hazardous Substances, including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (“CERCLA”) as amended, 42 U.S.C. ‘9601 et seq., the
Resource Conservation and Recovery Act of 1976 (“RCRA”) as amended, 42 U.S.C.
‘6901 et seq., state superlien and environmental clean-up statutes, and any and
all amendments thereto or replacements thereof.

(b)For purposes of this Agreement, the term “Hazardous Substances” shall
include, without limitation, (i) all substances included within the definitions
of any one or more of the terms “hazardous substances”, “toxic substances”, and
“solid waste” in CERCLA, RCRA and the Hazardous Materials Transportation Act, as
amended, 49 U.S.C. ‘1801 et seq, and in the regulations promulgated pursuant to
said laws or under applicable law; (ii) those substances listed in the United
States Department of Transportation Table (49 CFR 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) as
Hazardous Substances (40 CFR, Part 302 and amendments thereto); (iii) such other
substances, materials and wastes which are or become regulated under applicable
local, state or Federal laws, or which are classified as hazardous or toxic
under Federal, state or local laws or regulations; and (iv) any material, waste
or substance which is (a) petroleum; (b) asbestos; (c) polychlorinated
biphenyls; (d) designated as a “Hazardous Substance pursuant to Section 311 of
the Clean Water Act, 33 U.S.C. ‘1251 et seq, or listed pursuant to 307 of the
Clean Water Act (33 U.S.C. ‘1317); (e) flammable explosives; or (f) radioactive
materials.

4

 

 

4.               REMEDIAL WORK. In the event that any investigation, site
monitoring, containment, cleanup, removal, restoration or other remedial work of
any kind or nature (collectively the “Remedial Work”) is necessary under any
applicable local, state or Federal law or regulation, any judicial order, or by
any governmental or quasi-governmental entity or person because of, or in
connection with the violation of any Environmental Laws or the current or future
presence, or suspected presence, release or suspected release of a Hazardous
Substance in or into the air, soil, ground, water, surface water, or soil vapor
at, on, about, under or within the Premises, or any portion thereof, Indemnitors
shall have thirty (30) days after written demand for performance thereof by
Lender or other party or governmental entity or agency (or such shorter period
of time as may be required under any applicable law, regulation, order or
agreement) but subject to force majeure, to commence to perform, or cause to be
commenced, and thereafter diligently prosecute to completion, all such Remedial
Work. All Remedial Work shall be performed by one or more contractors, approved
in advance in writing by Lender, and under the supervision of a consulting
engineer, approved in advance in writing by Lender. All costs and expenses of
such Remedial Work shall be paid by Indemnitors, including, without limitation,
the charges of such contractor and the consulting engineer, and Lender’s
reasonable attorneys’ fees and third party out-of-pocket costs incurred in
connection with the monitoring or review of such Remedial Work. In the event
Indemnitors shall fail to timely commence, or cause to be commenced, or fail to
diligently prosecute to completion the Remedial Work, Lender may, but shall not
be required to, cause such Remedial Work to be performed and all costs and
expenses thereof incurred in connection therewith shall become immediately due
and payable with interest thereon at the Default Rate set forth in the Loan
Agreement until paid, and such amount shall be secured by the Mortgage. Without
Lender’s prior written consent, Indemnitors shall not take any remedial action
in response to any violation of any Environmental Laws or the presence of any
Hazardous Substances on, under, or about the Premises, nor enter into any
settlement agreement, consent decree or other compromise in respect to a
violation of any Environmental Laws or any Hazardous Substances claim unless
Indemnitors are so ordered by a court of competent jurisdiction or governmental
agency, order, decree or judgment. Said consent may be withheld, without
limitation, if Lender, in its reasonable judgment, determines that said remedial
action, settlement, consent or compromise might impair the value of Lender’s
security under the Mortgage; provided, however, that Lender’s prior consent
shall not be necessary in the event that the violation of any Environmental Laws
or the presence of any Hazardous Substances in, on, under or about the Premises
either poses an immediate threat to the health, safety or welfare of any
individual or is of such nature that an immediate remedial response is
necessary, and it is not possible to obtain Lender’s consent before taking such
action, provided that in such event Indemnitors shall notify Lender as soon as
practicable of any action so taken. Lender agrees not to withhold its consent,
when such consent is required hereunder, if either (i) a particular remedial
action is ordered by a court of competent jurisdiction or any governmental
agency having jurisdiction over the Premises; or (ii) Indemnitors establish to
the reasonable satisfaction of Lender that there is no reasonable alternative to
such remedial action that would result in materially less impairment of Lender’s
security under the Mortgage. If Lender intends to exercise any of its remedies
hereunder or under the Mortgage or any other documents guaranteeing or securing
repayment of the Note, or if Lender receives notice of, or has a

5

 

 

reasonable factual basis to believe that there is a release of any Hazardous
Substances in or into the air, soil, ground, water, surface water or soil vapor
at, on, about, under or within the Premises, or any portion thereof, or
violation of any Environmental Laws, then Lender may obtain, at the cost and
expense of Indemnitors, an environmental audit(s) of the Premises performed by
an environmental firm or firms selected by Lender.

5.               INDEMNIFICATION. Indemnitors shall, jointly and severally,
indemnify, defend and hold harmless Lender, its officers, directors, employees
and agents from and against any liability, loss, claim, damage or expense
(including reasonable attorneys’ fees and disbursements, consultant fees,
investigation fees, and laboratory fees) to which any of them may become subject
insofar as they may arise or are based upon:

(a)Any violation or claim of violation of the Environmental Laws with respect to
the Premises, injury to any person or property as a result of the violation or
claim of violation of Environmental Laws, or any governmental or judicial claim,
or ordinance or judgment with respect to the clean-up of Hazardous Substances at
or with respect to the Premises;

(b)The presence of hazardous or toxic substances, wastes or materials in or on
the Premises (including any improvements) or the subsurface thereof;

(c)Any cost, claim, liability or damage incurred or expended in remediation of
any conditions of the Premises required by any governmental authority, regarding
the presence of Hazardous Substances on the Premises (including the
improvements) or the subsurface thereof, or the release, escape, seepage,
leakage, discharge or migration of any such toxic or Hazardous Substance, waste
or material;

(d)Any error, misstatement or omission by Indemnitors in or with respect to this
Agreement; and

(e)Any breach of any of the warranties, representations and covenants contained
in Paragraph 2 hereof.

6

 

 

The foregoing indemnification shall survive repayment of the Note, cancellation
of the Note, the releases of the liens of the Mortgage, any sale or transfer of
title or any interest in the Premises or any transfer of the Premises by
foreclosure or by a deed in lieu of foreclosure, and such indemnification shall
not be limited to the amount of the deficiency in any foreclosure sale of the
Premises or any interest therein, nor be limited or otherwise affected or
negated by any exculpatory clause or provision which may be contained in the
Note, the Mortgage or any of the other Loan Documents evidencing or securing the
Note. The foregoing notwithstanding, Indemnitors’ obligations under this
Paragraph 5 with regard to any Post Transfer Indemnification Responsibilities
(as hereinafter defined) shall be limited to such obligations directly or
indirectly arising out of or resulting from any Hazardous Substances that were
present or released in, on or around any part of the Premises, or in the soil,
ground water or soil vapor on or under the Premises at any time before or while
the Borrower held title to or was in possession or control of the subject
Premises (“Indemnitors’ Continuing Responsibility”); provided, however, that any
Post Transfer Indemnification Responsibilities (as hereinafter defined) incurred
or suffered by Lender shall be presumed, unless shown by a preponderance of the
evidence to the contrary, to be Indemnitors’ Continuing Responsibility. “Post
Transfer Indemnification Responsibilities” shall mean any obligations hereunder
to indemnify, defend and hold Lender and its officers, directors, employees and
agents harmless arising after Lender ceases to hold a security interest in the
Premises or acquires title to the Premises as a result of foreclosure, deed in
lieu of foreclosure or other transfer of the Premises. Indemnitors, for
themselves and for their respective successors and assigns, hereby waive,
release and agree not to make any claim or bring any cost recovery action
against Lender under CERCLA (as previously defined in Paragraph 3(a) herein) or
any state equivalent, or any similar law now existing or hereafter enacted. It
is expressly understood and agreed that the obligation of Indemnitors to Lender
under this indemnity shall be without regard to default on the part of
Indemnitors with respect to the violation or condition which results in
liability to Indemnitors hereunder. The obligations and liabilities of
Indemnitors under this Agreement shall terminate and be of no further force and
effect with respect to any unasserted claim when all of the following conditions
are satisfied in full: (i) the Loan shall have been paid in full on or prior to
the Maturity Date and Lender has not foreclosed or otherwise taken possession of
any portion of the Premises, (ii) there has been no material change, between the
date hereof and the date the Loan is paid in full, in any Environmental Law, the
effect of which change would make a lender or mortgagee liable in respect to any
matter for which the Indemnified Parties are entitled to indemnification
pursuant to this Agreement, notwithstanding the fact that the Loan is paid in
full, (iii) Lender shall have received, at Indemnitors’ expense, an updated
environmental report from an engineer acceptable to Lender dated within sixty
(60) days of the requested release showing, to the satisfaction of Lender, that
there exists no matter for which the Indemnified Parties are entitled to
indemnification pursuant to this Agreement, (iv) two (2) years has passed since
the date that the Loan has been paid in full, and (v) no claim alleging a
violation of Environmental Laws has been asserted against Indemnitors or Lender
during the two (2) year period since the date that the Loan has been pain in
full.

7

 

 

6.               MISCELLANEOUS.

(a)Interest. Any amount due and owing by Indemnitors to Lender under this
Agreement which is not paid by Indemnitors within five (5) days after written
demand from Lender shall bear interest at the Default Rate.

(b)Governing Law. This Agreement shall be governed by and construed under the
laws of the State where the subject Premises is located without regard to its
conflict of laws principles, and under any applicable laws of the United States
of America.

(c)Binding Nature. This Agreement shall be binding upon Indemnitors and their
respective successors and assigns, and shall be for the benefit of Lender and
its successors and assigns.

(d)Modification. This Agreement may not be altered, modified or amended except
by written instrument signed by all the parties hereto.

(e)Invalidation. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, such provision shall be
deemed severed from this Agreement to the extent that if such invalidity or
unenforceability, and the remainder hereof will not be affected thereby, each of
the provisions hereof being severable in any such instance.

(f)Counterparts. This Agreement may be executed in one or more counterparts,
each of which counterparts shall be deemed an original instrument and all of
which when taken together, shall constitute one and the same document.

(SIGNATURE PAGE IMMEDIATELY FOLLOWS)

8

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

 

  BORROWER:      

IREIT WEST BEND MAIN, L.L.C.,

a Delaware limited liability company

        By:

INLAND REAL ESTATE INCOME TRUST, INC.,

a Maryland corporation

  Its: Sole Member         By: /s/ David Z. Lichterman   Print Name: David Z.
Lichterman   Its: Vice President, Treasurer and CAO               GUARANTOR:    
   

INLAND REAL ESTATE INCOME TRUST, INC.,

a Maryland corporation

        By: /s/ David Z. Lichterman   Print Name: David Z. Lichterman   Its:
Vice President, Treasurer & CAO

9

 

 

EXHIBIT “A”
LEGAL DESCRIPTION

The following land located in the County of Washington, State of Wisconsin and
described as follows:

 

 

Lot 2 of Certified Survey Map No. 6369, recorded July 22, 2010, in Volume 48 of
Certified Survey Maps on Pages 100 to 104, as Document No. 1254225, being Parcel
1 of Certified Survey Map No. 2518 as recorded in the Washington County Registry
in Volume 13 of Certified Survey Maps on Page 262 as Document No. 450881, part
of Lot 1 of Certified Survey Map No. 3947, recorded in the Washington County
Registry in Volume 25 of Certified Survey Maps on Pages 143-145, as Document No.
612547 (and as corrected by Affidavit of Correction recorded on March 15, 1993,
in Volume 1282 of Records, on Page 442, as Document No. 626807) both being a
part of Parcel 1 of Certified Survey Map No. 184 as recorded in the Washington
County Registry in Volume 1 of Certified Survey Maps on Page 292, as Document
No. 303198; and part of the Southwest 1/4 of the Southwest 1/4, all in Section
24, Town 11 North, Range 19 East, City of West Bend, County of Washington, State
of Wisconsin.



Tax Key No: 291 1119-243-0038


Property Addresses: 1605, 1629, 1721, 1733, 1739 and 1801 S. Main Street, West
Bend, Wisconsin, 53090

 

 

Which are all commonly known as The Pick ’n Save Center.

 

